On Rehearing.
[En Banc. July 7, 1924.]
Per Curiam.
Considering the petitions for rehearing in tills case, we have arrived at the conclusion that one statement of the law made in the Department opinion is farther reaching than was necessary in the disposition of the case, and possibly not wholly sound as an abstract proposition of law. Referring to the *435time of the beginning of the running of the thirty-day limitation, it is there said:
“It seems to us that, when the notice of rejection is given to the claimant by registered mail or delivered to him by someone in person, the notification is not complete until actually received by the claimant, since the probate statute is wholly silent upon the question of when the notification is complete.”
For the purpose of disposing of that question as presented in this case we think it is sufficient for us to now say and decide that, when the notice of the rejection of the claim is given to the claimant by registered mail, the notification is in no event complete, so as to start the thirty-day statute running, until a reasonable time for the transmission and receipt of the notice has elapsed following the deposit of the notice in the post office. We therefore conclude that July 21st, being the day on which the notice was actually received by respondents, that being the day following its deposit in the post office, was the day of their notification of the rejection of their claim within the meaning of the statute as applied to this particular case. This restatement of the law applicable to this case does not affect the conclusion reached in the Departmental opinion. We are satisfied with that opinion in all other respects.
The petition for rehearing is therefore denied.